Order filed, February 7, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00120-CV
                                 ____________

            LANDMARK INTEREST CORPORATION, Appellant

                                            V.

  COMPETENCE ELECTRIC, LLC, STEVEN SOLIZ, INDIVIDUALLY,
    AND CRAWFORD ELECTRIC SUPPLY COMPANY, Appellee


                    On Appeal from the 239th District Court
                            Brazoria County, Texas
                       Trial Court Cause No. 90877-CV


                                     ORDER

      The reporter’s record in this case was due July 8, 2019. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Ida Salinas, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan.